-OFFICE   OF THE ATTORNEY GENEdAL   Oi   TEXAS
                    AUSTIN
    a5;kf8omittier
                 liue fr &mrlbd      aei roLLoru,   tw




anov cm., aam BaJa&qeib IAn* tlilr
7&82 uzulfa 2015 F't..PIouth
                           Oz the
aorobr of 8aid &uwn3:
      V3ai4 eta& OS land oontrinsna,
of I.a&d mom or 108s.
                                                                        .,   ...*.
                                                                  464




      c. Y. 285 or by virtue or any &ainwc in oomeotion
     ~t.&urewlthor by virtue of any operations OS my ne-
      tam3 io conns6tlonwith mid roful and ite uppurto-
     lluqoea.
          “Prd it ia i”urther   8@t44d   6halt Peo0n county IR
      oonol4eratlon of the bonefite above set 4ut, ulll
      rewotb from the pzoparty rrboveQosorlbed suoh Senoea,
      bulld&ga and other obotructionrr 66 may be found
     .upon said &wJ&lsos.
          "viitnoas Its hand, 6hla the 6&h dey or ootobor,
     A. D. 199w.



     ~S~KRa) ii. Y. crmis
      Acres:Seormtaq.             3y c(efi0a)                Jr.
                                                3. L. aradrord.
                                                   VlObPrMlQmnt;.’




          It is our o&nion that the iImtrwer&t ebQ,Yo quOkd
18 a dard ahioh oorroyr ciaths 3tala of %xar, all 8t th&
right,tltlo and fntrn8t which tko Youthwbatwn Liib X~mm-
lnoe Co. haa SC the property desor$bod therotn at the the
the &clad wm8 extmlt*Q.